                                          Case 3:20-cv-04452-EMC Document 24 Filed 12/07/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH BRELSFORD,                                  Case No. 20-cv-04452-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9             v.                                         MOTION TO LIFT STAY
                                  10     YOURMECHANIC, INC.,                                Docket No. 18
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 5, 2020, Mr. Brelsford sued Defendant YourMechanic, Inc. (“YourMechanic”),

                                  15   alleging violations of California and federal wage and hour laws. See Docket No. 1 (“Compl.”).

                                  16   Mr. Brelsford purported to bring his action on behalf of a class, as a PAGA representative action,

                                  17   and as a collective action under the FLSA. Id.

                                  18          On July 29, 2020, the parties stipulated to strike the class and collective claims and to stay

                                  19   the case pending arbitration of the individual claims. See Docket No. 10. Pending before this

                                  20   Court is Mr. Brelsford’s motion to lift the stay. See Docket No. 18 (Mot.). The Court finds this

                                  21   matter suitable for disposition without oral argument and VACATES the hearing set for January

                                  22   7, 2021. For the following reasons, Mr. Brelsford’s motion is DENIED.

                                  23                                       I.       BACKGROUND

                                  24          After Mr. Brelsford filed his demand for arbitration, JAMS (the required forum under the

                                  25   arbitration agreement) notified the parties that the arbitration would not proceed until they paid the

                                  26   required filing fees in the amount of $ 400.00. See Docket No. 18-1 (Declaration of Anthony J.

                                  27   Nunes (“Nunes Decl.”)), ¶ 11, 13 & Ex. C. After some back and forth between the parties

                                  28   regarding who was responsible for paying the fees, the parties agreed on October 2, 2020, to wait
                                          Case 3:20-cv-04452-EMC Document 24 Filed 12/07/20 Page 2 of 3




                                   1   until YourMechanic provided Mr. Brelsford’s counsel all the data pertaining to Mr. Brelsford’s

                                   2   employment before proceeding with the JAMS arbitration. Id., Ex. G.

                                   3          YourMechanic provided all of Mr. Brelsford’s employment data and invited Mr.

                                   4   Brelsford’s counsel to make a settlement demand on October 7. See Docket No. 19-1 (Declaration

                                   5   of Perry K. Miska (“Miska Decl.”)), ¶ 3. On October 13, Mr. Brelsford’s counsel declined the

                                   6   invitation to provide a settlement demand, instead requesting that the parties proceed with

                                   7   arbitration. See Nunes Decl., Ex. H. Importantly, Mr. Brelsford’s counsel stated that if

                                   8   YourMechanic would not agree to pay Mr. Brelsford’s JAMS filing fees, Mr. Brelsford “[would]

                                   9   pay the filing fees and bring up the issue at the initial case management conference” before the

                                  10   arbitrator, as required under the arbitration agreement. Id. Two days later, YourMechanic’s

                                  11   counsel agreed to proceed to arbitration, evidently accepting Mr. Brelsford’s counsel’s October 13

                                  12   offer that to pay the JAMS filing fees, subject to “rais[ing] this with the arbitrator when the
Northern District of California
 United States District Court




                                  13   arbitrator is appointed.” Id. Ex. I.

                                  14          Mr. Brelsford failed to pay his portion of the JAMS fees (as agreed to by the parties’ most

                                  15   recent e-mail exchange), and instead filed the instant motion on October 26, 2020, informing

                                  16   JAMS that it should not proceed with arbitration until this motion is decided. See Miska Decl. ¶¶

                                  17   4-5. The next day, YourMechanic paid in full the JAMS filing fees for both parties. Id. Ex. B.

                                  18                                   II.     MOTION TO LIFT STAY

                                  19          Mr. Brelsford’s motion argues that YourMechanic’s initial refusal to pay the JAMS fees

                                  20   effectively waived its right to compel arbitration. See Docket No. 18 (“Mot.”). Accordingly, Mr.

                                  21   Brelsford asks the Court to lift the order staying the case pending arbitration and allow him to

                                  22   pursue his individual, class, and PAGA claims in federal court. See id. at 13.

                                  23          In order to prove that YourMechanic waived its right to arbitration, Mr. Brelsford has “a

                                  24   heavy burden of pro[ving] . . . ‘(1) knowledge of an existing right to compel arbitration; (2) acts

                                  25   inconsistent with that existing right; and (3) prejudice to the party opposing arbitration.’” Cinel v.

                                  26   Barna, 142 Cal. Rptr. 3d 329, 334–35 (Ct. App. 2012) (first citing St. Agnes Med. Ctr. v.

                                  27   PacifiCare of Cal., 82 P.3d 727, 732 (Cal. 2003), and then quoting U.S. v. Park Place Assocs.,

                                  28   Ltd., 563 F.3d 907, 921 (9th Cir. 2009)). “Acts inconsistent with the right to arbitrate include (1)
                                                                                         2
                                          Case 3:20-cv-04452-EMC Document 24 Filed 12/07/20 Page 3 of 3




                                   1   ‘pursuing a lawsuit on the same issue as [the issue] to be arbitrated,’ (2) ‘expressly repudiating the

                                   2   arbitration agreement,’ or (3) ‘failing to invoke the right to arbitration.’” Id. (quoting Serv. Emps.

                                   3   Int’l Union, Local 1021 v. County of San Joaquin, 135 Cal. Rptr. 3d 844, 853 (Cal. App. 2011)).

                                   4          There is no evidence in the record that YourMechanic has undertaken any acts inconsistent

                                   5   with its right to arbitrate. Your Mechanic had some basis to dispute its obligation to pay the filing

                                   6   fee. Moreover, Mr. Brelsford then agreed to pay the filing fee subject to further view by the

                                   7   arbitrator; that offer was accepted by YourMechanic. Any argument of waiver was thus obviated

                                   8   by this agreement. Moreover, the fact that Mr. Brelsford thereafter changed his mind after

                                   9   agreeing to pay the fees, without giving YourMechanic an opportunity to respond, in no way

                                  10   implies that YourMechanic repudiated the arbitration agreement. Indeed, YourMechanic explains

                                  11   that “had [Mr. Brelsford] indicated that his position was that he would not pay his portion of the

                                  12   filing fees, even if it meant arbitration could not proceed, YourMechanic would have paid the
Northern District of California
 United States District Court




                                  13   entirety of the fees (while preserving its position to recover those fees) so that arbitration could

                                  14   proceed, and this could be raised with the arbitrator.” Opp’n at 9-10. There is no evidence to

                                  15   contradict this statement. YourMechanic thus never manifested an intent to repudiate arbitration.

                                  16   Indeed, YourMechanic’s eagerness to proceed with arbitration is further demonstrated by the fact

                                  17   that it paid the fees the day after Mr. Brelsford unilaterally filed the instant motion.

                                  18          Accordingly, Mr. Brelsford’s motion to lift the stay in this action is DENIED because Mr.

                                  19   Brelsford has failed to offer any evidence that YourMechanic waived or repudiated the arbitration

                                  20   agreement.

                                  21          This order disposes of Docket No. 18.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: December 7, 2020

                                  26

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
                                                                                          3
